DETAILED ACTION
This Examiner’s Amendment is responsive to applicant’s amendments and response for application 16/425,931 as submitted on 16 December, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The examiner’s amendment as follows is entered for the purpose of linking structural elements of the claim so as to address floating structure. The scope of the claim is not substantively altered so as to deviate from applicant’s amendments. Rather, the examiner’s amendment reflects clarification in the form of language without departing from applicant’s substantive amendments presented 12/16/2021.
The application has been amended as follows: 

1. (Currently Amended) A neural network instruction reuse device, comprising: 
a computing device configured to: 
receive layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer, and 
calculate a hash value of the neural network layer using the received layer information that includes the indicator of the computation type of the neural network layer as inputs; 
a determination circuit configured to: 
retrieve a hash table from a storage device, 
of the previously calculated hash values of the neural network layer and one or more corresponding head addresses, and 
wherein each of the one or more head addresses indicates a beginning of a storage space that stores a previously used instruction for neural network layer operation, 
determine to reuse a used instruction by determining that the calculated hash value matches one of the one or more previously calculated hash values in the hash table, and 
identify one of the head addresses that corresponds to the previously generated hash value that matches the calculated hash value, and 2Attorney Docket No.: 81010-000072 
an instruction modification circuit configured to: 
based on [[the determination to reuse the used instruction by the determination circuit, retrieve the used instruction stored from the identified head address in a storage space, and 
modify the used instruction.

2. (Canceled)  

3. (Currently Amended) The neural network instruction reuse device of claim 1, further comprising: 
an instruction generation circuit configured to generate one or more current instructions for the neural network layer based on a determination that the hash value does not exist in the hash table.  

4. (Canceled)  

5. (Previously Presented) The neural network instruction reuse device of claim 1, wherein the layer type is one selected from a group consisting of convolution layer, full connection layer, down sampling layer, normalization layer, and activation layer.  

6. (Previously Presented) The neural network instruction reuse device of claim 1, wherein the layer scale includes at least one of a first size of input data, a second size of output 3Attorney Docket No.: 81010-000072 data, a third size of a first sampling window, a stride, or a count of second sampling windows.  

7. (Previously Presented) The neural network instruction reuse device of claim 1, wherein the computation type is one selected from a group consisting of sparse computation, dense computation, 1-bit computation, fixed-point number computation, and floating- point number computation.  

8. (Currently Amended) The neural network instruction reuse device of claim 1, wherein the hash table includes at least one of layer serial number, layer type, layer scale, previously generated hash values, or previously generated head addresses.  

9. (Previously Presented) The neural network instruction reuse device of claim 3, wherein the instruction generation circuit is further configured to store the one or more current instructions in an instruction storage device.  

10. (Previously Presented) The neural network instruction reuse device of claim 3, wherein the determination circuit is further configured to store the hash value and the one or more current instructions in the hash table based on a determination that the hash value does not exist in the hash table.  

11. (Currently Amended) The neural network instruction reuse device of claim 1, wherein the instruction modification circuit is further configured to transmit the4Attorney Docket No.: 81010-000072 modified used instruction with modified input addresses and output addresses to a controller unit of a neural network processor.

12. (Currently Amended) A method for generating neural network instructions, comprising: 
receiving, by a computing device, layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer; 
calculating, by the computing device, a hash value of the neural network layer using the received layer information that includes the indicator of the computation type of the neural network layer as inputs; 
retrieving, by a determination circuit, a hash table from a storage device, 
wherein the hash table includes one or more of the previously calculated hash values and one or more corresponding head addresses, and 
wherein each of the one or more head addresses indicates a beginning of a storage space that stores a previously used instruction for neural network layer operation, 
determining, by the determination circuit, to reuse a used instruction by determining that the calculated hash value matches one of the one or more previously calculated hash values in the hash table; 
identifying, by the determination circuit, one of the head addresses that corresponds to the previously generated hash value that matches the calculated hash value; 5Attorney Docket No.: 81010-000072 
in response to [[the determination by the determination circuit to reuse the used instruction, retrieving, by an instruction modification circuit, the used instruction stored from the identified head address in a storage space; and 
modifying, by the instruction modification circuit, the used instruction.

13. (Canceled)  

14. (Currently Amended) The method of claim 12, further comprising: 
generating, by an instruction generation circuit, one or more current instructions for the neural network layer based on a determination that the hash value does not exist in the hash table.  

15. (Canceled)  

16. (Previously Presented) The method of claim 12, wherein the layer type is one selected from a group consisting of convolution layer, full connection layer, down sampling layer, normalization layer, and activation layer.  

17. (Previously Presented) The method of claim 12, wherein the layer scale includes at least one of a first size of input data, a second size of output data, a third size of a first sampling window, a stride, or a count of second sampling windows.  

18. (Previously Presented) The method of claim 12, wherein the computation type is one selected from a group consisting of sparse computation, dense computation, 1-bit computation, fixed-point number computation, and floating-point number computation.  

19. (Currently Amended) The method of claim,12 wherein the hash table includes at least one of layer serial number, layer type, layer scale, previously generated hash values, or previously generated head addresses.  

20. (Previously Presented) The method of claim 14, further comprising storing, by the instruction generation circuit, the one or more current instructions in an instruction storage device.  

21. (Previously Presented) The method of claim 14, further comprising storing, by the determination circuit, the hash value and the one or more current instructions in the hash table based on a determination that the hash value does not exist in the hash table.  

22. (Currently Amended) The method of claim 12, further comprising transmitting, by the instruction modification circuit, the used instruction7Attorney Docket No.: 81010-000072 with modified input addresses and output addresses to a controller unit of a neural network processor.

23. (Currently Amended) A non-transitory computer-readable medium comprising instructions, which when executed by a processor causes the processor to perform operation for generating neural network instructions, the operations comprising: 
receiving layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer; 
calculating a hash value of the neural network layer using the received layer information that includes the indicator of the computation type of the neural network layer as inputs; 
retrieving a hash table from a storage device, 
wherein the hash table includes one or more of the previously calculated hash values and one or more corresponding head addresses, and 
wherein each of the one or more head addresses indicates a beginning of a storage space that stores a previously used instruction for neural network layer operation, 
determining to reuse a used instruction by determining that the calculated hash value matches one of the one or more previously calculated hash values in the hash table; 
identifying one of the head addresses that corresponds to the previously generated hash value that matches the calculated hash value; 
in response to [[the determination to reuse the used instruction, retrieving the used instruction stored from the identified head address in a storage space; and 
modifying the used instruction.

24. (Canceled)  

25. (Currently Amended) The non-transitory computer-readable medium of claim 23, wherein the operations further comprise generating one or more current instructions for the neural network layer based on a determination that the hash value does not exist in the hash table.  

26. (Canceled)

27. (Currently Amended) A neural network instruction reuse system, comprising: 
a processor; and 
a neural network instruction reuse device that includes: 
a computing device configured to: 
receive layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer, and 9Attorney Docket No.: 81010-000072 
calculate a hash value of the neural network layer using the received layer information that includes the indicator of the computation type of the neural network layer as inputs, 
a determination circuit configured to_ 
retrieve a hash table from a storage device, 
wherein the hash table includes one or more of the previously calculated hash values of the neural network layer and one or more corresponding head addresses, and 
wherein each of the one or more head addresses indicates a beginning of a storage space that stores a previously used instruction for neural network layer operation, 
determine to reuse a used instruction by determining that the calculated hash value matches one of the one or more previously calculated hash values in the hash table, and 
identify one of the head addresses that corresponds to the previously generated hash value that matches the calculated hash value, and 
an instruction modification circuit configured to: 
retrieve the used instruction stored from the identified head address in a storage space based on the determination to reuse the used instruction by the determination circuit and 
modify the used instruction.  

28. (Canceled) 10Attorney Docket No.: 8 10 10-000072  

29. (Original) The neural network instruction reuse system of claim 27, wherein the processor is a general-purpose processor and a neural network processor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly teach or suggest the combination of limitations. In particular, hardware elements operate in concert to comprise matching hash values from a hash table to reuse instructions for a layer of a neural network with specified memory addressing. Motivation is noted by the application as saving time and power, the functionality is interpreted by the examiner as akin to convolutional accelerator with multiplexing and learned hash. The application’s effective filing date is 11/30/2016.
After conducting an updated search, the closest art is: 
Vijayanarasimhan et al., US PG Pub No 20160180200A1 Google discloses neural network hash table with index clearly illustrated per cover page. Applicant’s remarks dated 12/16/2021 and 12/18/2019 address Vijayanarasimhan are considered persuasive. This art does not teach or suggest instruction reuse/multiplexing.
Lian, Ruo Long “A Framework for FPGA-based Acceleration of Neural Network Inference with Limited Numerical Precision via High-Level Synthesis with Streaming Functionality” discloses loop pipelining with convolutional accelerator illustrated Fig 6.1 [P.62]. Lian teaches cycle-by-cycle control with operations specifying layer type and multiplexing, and further suggests improvement over DianNao architecture (inventor’s non-patent literature) per [P.93-94]. Applicant remarks 12/16/2021 together with amendments are considered persuasive. Lian does not detail hashing.
Lin et al., US PG Pub 20180276528A1 discloses deep hash learning with convolutional networks and look-up table. Lin is addressed persuasively in remarks 05/24/2021.
Varga et al., “Fast content-based image retrieval using Convolutional Neural Network and hash function” illustrates hash of a convolutional layer per Fig 1. Lin is addressed persuasively in remarks 05/29/2020.
Supplemental art pertinent to state-of-the-art prior to effective filing date is noted:
Rae et al., “Scaling Memory-Augmented Neural Networks with Sparse Read and Writes” discloses differentiable memory addressing with external memory, Neural Turing Machine.
Andri et al., “YodaNN: An Ultra-Low Power Convolutional Neural Network Accelerator Based on Binary Weights” discloses per title with multiplexing and weight binarization.
Ba et al., “Layer Normalization” with co-author G.Hinton discloses layer-norm and suggests speedup for convolutional networks as a direction of future research. 
Summarily, the prior art of record fails to teach or suggest, as a whole or in part, the combination of limitations in such a way that does not render impermissible hindsight reconstruction. Accordingly, the rejection under 35 U.S.C. 103 is withdrawn. After a thorough search and examination of the present application, and light of the prior art made of record, independent claims are allowed. Commensurate language is found reflected in all corresponding independent claims. Remaining claims depend from allowed claims and are thus allowable. Claims are renumbered 1-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124